Title: From John Adams to Benjamin Stoddert, 2 June 1799
From: Adams, John
To: Stoddert, Benjamin



Sir,
Quincy June 2d 1799

I received last night yours of the 28th. On the 21st I wrote you approving of Talbot to command the Constitution, and shall think the days and hours long, till he arrives in Boston, where he will be liked. I depend much on him for the dispatch of the ship. McNeil will loose no time in obeying your orders. It has been difficult for Perry to get men nearer than Boston.
With great regard
